Title: To George Washington from Benjamin Lincoln, 24 February 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Feby 24th 1788

I was the last evening honoured by the receipt of your favor of the 31st Ulto.
Your feelings and wishes which have been called up by the distresses of my family are such as fully evince your concern for our happiness and welfare are additional proofs of your affection and demand our most grateful acknowledgments.
A Gentleman of this town who attended the New Hampshire convention the last week has returned and informs us that many of the members came instructed that tho convinced, some of them, of the propriety and importance of adopting the proposed constitution yet felt themselves so bound by their instructions that they must vote against it from this view of the matter it was thought best to adjourn, & as it was not probable that a majority were in favor of the adoption an adjournment accordingly on friday last took place to the third Wednesday in June—They could not well have it at an earlier day as the General Court, or their assembly meets and a Governour is to be elected between this and that time. Those who are best acquainted with the temper of that State say that there is no reason to doubt but the constitution will be finally adopted there.
Federalism I am confident daily gains ground in this State. I think to have federal ideas will soon be the fashion if not the rage of the day. With the highest esteem I am My dear General your most obedient humble servant

B. Lincoln

